Citation Nr: 0031019	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis, right shoulder, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
arthritis, left shoulder, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran shows verified active duty service from September 
1975 to September 1978 and from June 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which granted a claim by the veteran 
seeking entitlement to increased disability ratings for his 
service-connected right and left shoulder disabilities, 
assigning separate 10 percent disability ratings for each 
shoulder, and which denied entitlement to service connection 
for pes planus.

In October 1997, the veteran submitted a claim seeking 
entitlement to service connection for a sinus disability and 
for impotence, to include as symptoms of undiagnosed illness.  
These claims have not yet been addressed by the RO.  [In its 
January 1998 decision, the RO addressed only the issue of 
direct service connection for a sinus condition.].  Thus, 
they are referred back to the RO for proper action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

The September 1997 VA physical examination does not describe 
the degree of motion loss or other limitation of function of 
the shoulders due to pain.  The Board recognizes that, for 
musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims has held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The September 1997 VA physical examination is not 
adequate to evaluate the degree of function loss due to pain.

Furthermore, the claims file contains a large amount of 
service medical records, dated from the beginning of the 
veteran's initial service in 1975 through his retirement 
examination in 1996.  However, an initial induction medical 
examination report is not of record.  Because the report of 
his induction examination may be pertinent to the issue of 
entitlement to service connection for pes planus, an attempt 
should be made by the RO to secure it and any other available 
service medical records not yet of record.

A VA examination of the veteran's feet would be helpful in 
adjudicating the claim.  The United States Court of Appeals 
for Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

The veteran was noted to have pes planus at the time of his 
retirement medical examination in November 1996; however, 
that condition was asymptomatic at that time.  Similarly, a 
September 1997 VA general medical examination report 
indicates that he had bilateral pes planus, but no foot 
disability was diagnosed.  On the other hand, the most recent 
VA outpatient notes show that the veteran was seen on several 
occasions for complaints of foot pain, but this pain was 
reported to have been present only since January 1998 and pes 
planus was not specifically diagnosed.  The diagnoses were of 
metatarsalgia, neuritis of dorsal medial cutaneous nerve, 
pronated foot type, bipartite sesamoid (possible an old 
fracture), and degenerative changes of the bilateral ankles, 
the latter for which the veteran is already separately 
service-connected.

VA regulations indicate that it is essential to make an 
initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  In the acquired condition, 
it is to be remembered that depression of the longitudinal 
arch, or the degree of depression, is not the essential 
feature.  38 C.F.R. § 4.57 (2000).

In light of the above, clarification of the medical evidence 
is necessary.  38 C.F.R. § 19.9  (2000) (If further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case back to 
the agency of original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the claim is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all additional service medical 
records that are available, with special 
attention to an induction medical 
examination report dated on or about 
1975.  This should be accomplished by 
contacting the National Personnel Records 
Center or other appropriate records 
repository.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

2.  The RO should schedule the veteran 
for VA foot examination.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  If 
the veteran fails to report for the 
examination, this fact should be 
documented in the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is requested to review all 
of the medical evidence in the claims 
folder pertaining to the veteran's feet 
and, then, to examine the veteran's feet 
in order to answer the following:  (1) 
Does the veteran currently have pes 
planus?; (2) If so, is the condition 
congenital or acquired?; (3)  If it is 
acquired and is disabling, when did it 
become disabling?; and (4) If disabling, 
what is the nature and severity of the 
disability?  In order to answer (4), the 
examiner must assess all current 
pathology (e.g. metatarsalgia, neuritis 
of dorsal medial cutaneous nerve, 
pronated foot type, bipartite sesamoid 
(possible an old fracture), and 
degenerative changes of the bilateral 
ankles), and determine which, if any, of 
the manifestations are related to pes 
planus.  Other, unrelated foot pathology 
is to be distinguished and not considered 
by the examiner in rendering the medical 
opinion as to the presence of and level 
of disability.

The reasoning that forms the basis of the 
above analysis should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his bilateral 
shoulder disability.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by 
the appellant's service connected  
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated studies are 
to be conducted, including atrophy, and 
strength measurements.  The examiner 
should prepare a detailed examination 
report which should be associated with 
the claims file.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
re-adjudicate the veteran's service 
connection claims.

5.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


- 8 -


